DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 6, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jun. 6, 2022 has been entered and made of record.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments dated Jun. 6, 2022 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-2, 4-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al. (US 2019/0033919 A1) in view of Choi et al. (US 2013/0113811 A1), Lee et al. (US 2016/0063914 A1) and Ahn et al. (US 2021/0201800 A1).
	As to claim 1, Hirakata teaches a display device (Hirakata, Abs., a “display device”) comprising:
	a display panel (Hirakata, FIG. 1A, [0043], “foldable display portion 230”) including a plurality of data lines (Hirakata, FIG. 2A, [0099], “signal lines S1 to Sx”), a first partial panel region (Hirakata, FIG. 1A, [0043], Examiner interprets “1st region 230(1)” as the 1st partial panel region; “1st region 230(1) refers to a region seen from a user regardless of an opening state and a folded state”) and a second partial panel 5region (Hirakata, FIG. 1A, [0043], Examiner interprets “2nd region 230(2)” as the 2nd partial panel region; “2nd region 230(2) refers to a region that is inside in a folded state and is not seen from a user”); and 
	a panel driver (Hirakata, FIG. 1A, [0043], “driver circuits 232” comprising “scan line driver circuit 232G” and “signal line driver circuit 232S”) which drives the display panel (Hirakata, FIG. 1A, [0043], “that receive the image signal VIDEO and drive the display portion 230”), 
	wherein the panel driver (Hirakata, FIG. 1A, [0193], “driver circuit 232 supplies”) determines a first driving frequency (Hirakata, FIG. 1A, [0193], “a first mode of outputting a scan line selection signal at a frequency of more than or equal to 30 Hz (30 times per second), preferably more than or equal to 60 Hz (60 times per second) and less than 960 Hz (960 times per second)”) for the first partial panel region (Hirakata, FIG. 1A, [0043], “1st region 230(1) refers to a region seen from a user regardless of an opening state and a folded state”; [0196], “when a moving image is displayed, the control portion 210D supplies a synchronization control signal SC for supplying scan line selection signals at a high frequency”) and a second driving frequency (Hirakata, FIG. 1A, [0193], “a second mode of outputting a scan line selection signal at a frequency of more than or equal to 11.6 µHz (once per day) and less than 0.1 Hz (0.1 times per second), preferably more than or equal to 0.28 mHz (once per hour) and less than 1 Hz (once per second)”) for the second partial panel region (Hirakata, FIG. 1A, [0043], “2nd region 230(2) refers to a region that is inside in a folded state and is not seen from a user”; [0196], “when a still image is displayed, the control portion 210D supplies a synchronization control signal SC for supplying scan line selection signals at a low frequency”), and 
	wherein, in a case where the second driving frequency (Hirakata, FIG. 1A, [0193], “a second mode of outputting a scan line selection signal at a frequency of more than or equal to 11.6 µHz (once per day) and less than 0.1 Hz (0.1 times per second), preferably more than or equal to 0.28 mHz (once per hour) and less than 1 Hz (once per second)”) is lower than the first driving 10frequency (Hirakata, FIG. 1A, [0193], “a first mode of outputting a scan line selection signal at a frequency of more than or equal to 30 Hz (30 times per second), preferably more than or equal to 60 Hz (60 times per second) and less than 960 Hz (960 times per second)”).
	Hirakata fails to explicitly teach “the panel driver provides data voltages to the first and second partial panel regions in a first frame period, provides the data voltages to the first partial panel region in a second frame period”.
	However, Choi teaches the concept that the panel driver (Choi, FIGS. 1-2, [0064], “signal controller 600” comprising “signal receiving unit 610”, “frame memory 640” and “driving frequency selecting unit 650”) provides data voltages to the first and second partial panel regions (Choi, FIGS. 1-2, [0064], “driving frequency selecting unit 650 selecting a first frequency when a motion picture is displayed and selecting a second frequency when a still image is displayed”) in a first frame period (Choi, e.g., FIG. 4, the period of “n-th frame”), provides the data voltages to the first partial panel region in a second frame period (Choi, e.g., FIG. 4, the period of “n+1-th frame”).
	At the time of effective filing date, given that Hirakata teaches the concept of determining a voltage level of a black image (Hirakata, [0084], “note that in the case where display elements consume the least power at a gray level different from the darkest gray level that can be displayed by the display elements, an image with that gray level may be displayed instead of a black image”), it would have been obvious to one of ordinary skill in the art to modify the voltage level of the “vertical blank period” to be determined to be “at a gray level different from the darkest gray level that can be displayed by the display elements”, as taught by Choi, in order to provide “driving methods having advantages of reducing power consumption and preventing conspicuous flicker” (Choi, [0012]).
	Hirakata in view of Choi fails to explicitly teach “determines a voltage level of a blank voltage for the second partial panel region, and applies the blank voltage to the plurality of data lines to provide the blank voltage to the second partial panel region in the second frame period”.
	However, Lee teaches the concept of determining a voltage level of a blank voltage (Lee, FIG. 5, [0118], “During the first blank period B1 of the input image data RGB, the switches S21 to S26 in the first row may apply a first blank voltage VB1 … in the second row may be turned on to apply the second blank voltage VB2 to the even-numbered data lines”), and applies the blank voltage to the plurality of data lines to provide the blank voltage (Lee, FIG. 5, [0118], e.g., “VB1 to the odd-numbered data lines” and “VB2 to the even-numbered data lines”).
	At the time of effective filing date, given that Hirakata in view of Choi teaches the concept of first region (Hirakata, FIG. 1A, [0043], “1st region 230(1)”; “1st region 230(1) refers to a region seen from a user regardless of an opening state and a folded state”) corresponding to the first period (Choi, e.g., FIG. 4, the period of “n-th frame”) and the second region (Hirakata, FIG. 1A, [0043], “2nd region 230(2)”; “2nd region 230(2) refers to a region that is inside in a folded state and is not seen from a user”) corresponding to the second period (Choi, e.g., FIG. 4, the period of “n+1-th frame”), it would have been obvious to one of ordinary skill in the art to modify “signal line driver circuit 232S” taught by Hirakata to further determine voltage levels such as “VB1 and VB2” and apply them to “1st region 230(1),” i.e., video or moving image (Lee, [0007]), and “2nd region 230(2),” respectively, as taught by Lee, in order to provide “a display apparatus capable of reducing a power consumption of the display apparatus” (Lee, [0008]).
	Hirakata in view of Choi and Lee fails to explicitly teach “during a holding period in the second frame period, which is a period allocated for the second partial panel region within the second frame period”.
	However, Ahn teaches the concept of applying the blank voltage (Ahn, FIG. 5, [0070], e.g., “reference compensation voltages Front Vp and Rear Vp”) … during a holding period in the second frame period, which is a period allocated for the second partial panel region within the second frame period (Ahn, FIG. 5, [0079], “the reference compensation voltage setting circuit 620 may set Front Vp (V, Vp, ms) and Rear Vp (V, Vp, ms) of the reference compensation voltages related to a second frame based on the brightness and luminance characteristic variations related to the second frame within the image holding period relative to the brightness and luminance characteristics of the refresh period”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “signal line driver circuit 232S” taught by Hirakata to apply “Front Vp (V, Vp, ms) and Rear Vp (V, Vp, ms) of the reference compensation voltages related to a second frame based on the brightness and luminance characteristic variations related to the second frame within the image holding period”, as taught by Ahn, in order to solve the problem that “when applying the low-speed driving approach based on the prior art, a node voltage of each of pixels may change for the image holding period. Thus, image quality deterioration such as flicker occurs.  In particular, when the node voltage of each pixel changes or current leak occurs, an image display quality may further deteriorate. For example, brightness and luminance characteristics of the displayed image shifts.  In this case, the low-speed driving scheme to reduce power consumption may be useless” (Ahn, [0008]-[0009]).
	As to claim 2, Choi teaches the display device of claim 1, wherein, in the first frame period, data writing and biasing operations for pixels of the first and second partial panel regions are performed based on the data voltages (Choi, [0097], “when a motion picture is displayed, since the flicker is not conspicuous even without luminance change, the common voltage VSL having a predetermined value is supplied to the storage electrode line SL”), and wherein, in the second frame period, the data writing and biasing operations for the pixels of the first partial panel region are performed based on the data voltages, and biasing 20operations for the pixels of the second partial panel region are performed based on the blank voltage (Choi, FIG. 5, [0101], “when the display panel is driven at the second frequency, the common voltage VSL may have a first voltage in the n-th frame and the n+1-th frame and may have a second voltage higher than the first voltage in the vertical blank period between the n-th frame and the n+1-th frame. That is, the common voltage VSL may increase from the first voltage to the second voltage, may maintain at the second voltage, and may drop to the first voltage again when the next frame starts”).  Examiner renders the same motivation as in claim 1.
	As to claim 4, Hirakata teaches the display device of claim 1, wherein the panel driver determines the voltage level of the blank voltage for the second partial panel region (Hirakata, FIG. 1A, [0043], “2nd region 230(2) refers to a region that is inside in a folded state and is not seen from a user”; [0196], “when a still image is displayed, the control portion 210D supplies a synchronization control signal SC for supplying scan line selection signals at a low frequency”) as a voltage level of the data voltage corresponding to a gray level higher than a black gray level (Hirakata, [0084], “Note that in the case where display elements consume the least power at a gray level different from the darkest gray level that can be displayed by the display elements, an image with that gray level may be displayed instead of a black image”).
	As to claim 5, Hirakata teaches the display device of claim 1, wherein the panel driver (Hirakata, [0182], “signal line driver circuit 232S(2)”) divides input image 20data (Hirakata, e.g., FIG. 1A, [0043], “VIDEO”) for the display panel (Hirakata, FIG. 4, [0116], “display portion 230”) into first partial image data (Hirakata, e.g., FIG. 4, [0116], “VIDEO(1)”) for the first partial panel region (Hirakata, FIG. 1A, [0116], “1st region 230(1)”) and second partial image data (Hirakata, e.g., FIG. 4, [0116], “VIDEO(2)”) for the second partial panel region (Hirakata, FIG. 1A, [0116], “2nd region 230(2)”), and determines the voltage level of the blank voltage for the second partial panel region by analyzing the second partial image data for the second partial panel region (Hirakata, [0182], “in the case where only a potential needed for black display is to be supplied from the signal line driver circuit 232S(2), only a power supply potential corresponding to the potential needed for black display is supplied to the signal line driver circuit 232S(2) from the power supply portion 214. Consequently, current hardly flows in the signal line driver circuit 232S(2); thus, power consumption can be reduced”).  
	As to claim 6, Hirakata teaches the display device of claim 5, wherein the panel driver determines a41LO-202004-361-1-U SO DY8098US21C 1144USmaximum gray level of gray levels represented by the second partial image data for the second partial panel region, and determines the voltage level of the blank voltage for the second partial panel region as a voltage level of the data voltage corresponding to the maximum gray level (Hirakata, [0182], “in the case where only a potential needed for black display is to be supplied from the signal line driver circuit 232S(2), only a power supply potential corresponding to the potential needed for black display is supplied to the signal line driver circuit 232S(2) from the power supply portion 214. Consequently, current hardly flows in the signal line driver circuit 232S(2); thus, power consumption can be reduced”).
	As to claim 7, Hirakata teaches the display device of claim 5, wherein the panel driver determines a maximum gray level of gray levels represented by the second partial image data for the second partial panel region, and determines the voltage level of the blank voltage for the second partial panel region as a voltage level of the data voltage corresponding to a gray level 10higher than a black gray level and lower than the maximum gray level (Hirakata, [0182], “in the case where only a potential needed for black display is to be supplied from the signal line driver circuit 232S(2), only a power supply potential corresponding to the potential needed for black display is supplied to the signal line driver circuit 232S(2) from the power supply portion 214. Consequently, current hardly flows in the signal line driver circuit 232S(2); thus, power consumption can be reduced”’ [0084], “Note that in the case where display elements consume the least power at a gray level different from the darkest gray level that can be displayed by the display elements, an image with that gray level may be displayed instead of a black image”).  
	As to claim 8, Hirakata in view of Choi fails to explicitly teach the display device of claim 5, wherein the panel driver determines an average gray level of gray levels represented by the second partial image data for the second partial panel region, and determines the voltage level of the blank voltage for the second 15partial panel region as a voltage level of the data voltage corresponding to the average gray level.  
	However, Hirakata in view of teaches the concept that the panel driver determines certain gray level of gray levels represented by the second partial image data (Hirakata, e.g., FIG. 4, [0116], “VIDEO(2)”) for the second partial panel region (Hirakata, FIG. 1A, [0116], “2nd region 230(2)”), and determines the voltage level of the blank voltage (Choi, FIGS. 4-8, [0079], e.g., “In one or more embodiments, in order to implement the second frequency, a length of a vertical blank period associated with the second frequency may be larger than a length of a vertical blank period associated with the first frequency. A vertical blank period is the time difference between the last line of one frame and the beginning of the first line of the next frame”) for the second 15partial panel region (Hirakata, FIG. 1A, [0116], “2nd region 230(2)”) as a voltage level of the data voltage corresponding to the certain gray level (Hirakata, [0182], “in the case where only a potential needed for black display is to be supplied from the signal line driver circuit 232S(2), only a power supply potential corresponding to the potential needed for black display is supplied to the signal line driver circuit 232S(2) from the power supply portion 214. Consequently, current hardly flows in the signal line driver circuit 232S(2); thus, power consumption can be reduced”; [0084], “Note that in the case where display elements consume the least power at a gray level different from the darkest gray level that can be displayed by the display elements, an image with that gray level may be displayed instead of a black image”).  Examiner renders the same motivation as in claim 1.
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the certain voltage level to be determined by the average gray level of the image data for the (folded) “2nd region”, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	As to claim 16, Hirakata teaches the display device of claim 1, wherein the display device (Hirakata, Abs., a “display device”) is a foldable display device (Hirakata, FIGS. 1-2, [0043], “foldable display portion 230”), and wherein a boundary (Hirakata, FIGS. 1-2, [0061], e.g., “boundary 230b(1)”) between the first partial panel region (Hirakata, FIGS. 1-2, [0061], “1st region 230(1)”) and the second partial panel region (Hirakata, FIGS. 1-2, [0061], “2nd region 230(2)”) corresponds to a folding line of the foldable display device (Hirakata, see FIG. 1B2).
	As to claim 17, Hirakata in view of Choi, Lee and Ahn teaches a method of operating a display device (Hirakata, Abs., a method for operating a “display device”), the method comprising: 
	determining (Choi, FIGS. 4-8, [0079], e.g., “In one or more embodiments, in order to implement the second frequency, a length of a vertical blank period associated with the second frequency may be larger than a length of a vertical blank period associated with the first frequency. A vertical blank period is the time difference between the last line of one frame and the beginning of the first line of the next frame”) a first driving frequency for a first partial panel region (Hirakata, FIGS. 1-2, [0061], “1st region 230(1)”) of a display panel (Hirakata, FIG. 4, [0116], “display portion 230”) and a second driving frequency for a second partial panel region (Hirakata, FIGS. 1-2, [0061], “2nd region 230(2)”) of the display panel (Hirakata, FIG. 4, [0116], “display portion 230”); 
	providing data voltages to the first and second partial panel regions (Hirakata, FIGS. 1-2, [0061], “1st region 230(1)” and “2nd region 230(2)”) in a first frame 25period (Choi, e.g., FIG. 4, the period of “n-th frame”) in a case where the second driving frequency is lower than the first driving frequency (Hirakata, FIG. 1A, [0043], “1st region 230(1) refers to a region seen from a user regardless of an opening state and a folded state” and “2nd region 230(2) refers to a region that is inside in a folded state and is not seen from a user”); 45 LO-202004-361-1-U SO DY8098US 
	21C 1144USproviding the data voltages to the first partial panel region (Hirakata, FIGS. 1-2, [0061], “1st region 230(1)”) in a second frame period (Choi, e.g., FIG. 4, the period of “n+1-th frame”) in the case where the second driving frequency is lower than the first driving frequency (Hirakata, FIG. 1A, [0043], “1st region 230(1) refers to a region seen from a user regardless of an opening state and a folded state” and “2nd region 230(2) refers to a region that is inside in a folded state and is not seen from a user”); 
	determining a voltage level of a blank voltage (Lee, FIG. 5, [0118], “During the first blank period B1 of the input image data RGB, the switches S21 to S26 in the first row may apply a first blank voltage VB1 … in the second row may be turned on to apply the second blank voltage VB2 to the even-numbered data lines”) for the second partial panel region (Hirakata, FIGS. 1-2, [0061], “2nd region 230(2)”) in the case where the second driving frequency is lower than the first driving frequency (Hirakata, FIG. 1A, [0043], “1st region 230(1) refers to a region seen from a user regardless of an opening state and a folded state” and “2nd region 230(2) refers to a region that is inside in a folded state and is not seen from a user”); and 
	applying5applying  the blank voltage to a plurality of data lines of the display panel (Lee, FIG. 5, [0118], “During the first blank period B1 of the input image data RGB, the switches S21 to S26 in the first row may apply a first blank voltage VB1 … in the second row may be turned on to apply the second blank voltage VB2 to the even-numbered data lines”) to provide the blank voltage to the second partial panel region (Hirakata, FIGS. 1-2, [0061], “2nd region 230(2)”) during a holding period in the second frame period (Choi, e.g., FIG. 4, the period of “n+1-th frame”), which is a period allocated for the second partial panel region within the second frame period (Ahn, FIG. 5, [0079], “the reference compensation voltage setting circuit 620 may set Front Vp (V, Vp, ms) and Rear Vp (V, Vp, ms) of the reference compensation voltages related to a second frame based on the brightness and luminance characteristic variations related to the second frame within the image holding period relative to the brightness and luminance characteristics of the refresh period”), in the case where the second driving frequency is lower than the first driving frequency (Hirakata, FIG. 1A, [0043], “1st region 230(1) refers to a region seen from a user regardless of an opening state and a folded state” and “2nd region 230(2) refers to a region that is inside in a folded state and is not seen from a user”).  Examiner renders the same motivation as in claim 1.
	As to claims 18-19, they recite the similar limitations as in claims 4-5, respectively, and Hirakata teaches them.  Please see claims 4-5 for detailed analysis.
 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al. (US 2019/0033919 A1) in view of Choi et al. (US 2013/0113811 A1), Lee et al. (US 2016/0063914 A1), Ahn et al. (US 2021/0201800 A1), and Cho et al. (US 2018/0286314 A1).
	As to claim 13, Hirakata in view of Choi teaches the display device of claim 1, wherein the panel driver (Hirakata, FIG. 1A, [0043], “driver circuits 232” comprising “scan line driver circuit 232G” and “signal line driver circuit 232S”) includes: 
	a data driver (Hirakata, FIG. 1A, [0043], “signal line driver circuit 232S”) which provides the data voltages or the blank voltage to (Hirakata, see FIG. 1A) the display panel (Hirakata, FIG. 4, [0116], “display portion 230”); 
	a scan driver (Hirakata, FIG. 1A, [0043], “scan line driver circuit 232G”);
	a controller (Hirakata, FIG. 4, [0116], “control portion 210B” controlled by “timing generator”) which controls the data driver (Hirakata, FIG. 1A, [0043], “signal line driver circuit 232S”), the scan driver (Hirakata, FIG. 1A, [0043], “scan line driver circuit 232G”) and the emission driver (Cho, FIG. 1, the driver generating “EM”), determines the first and second driving frequencies (Choi, FIG. 2, [0064], “driving frequency selecting unit 650”) for the first and second partial panel regions (Hirakata, FIG. 1A, [0043], “1st region 230(1)” and “2nd region 230(2)”), and determines the voltage level of the blank voltage for the second partial panel 15region (Hirakata, [0182], “in the case where only a potential needed for black display is to be supplied from the signal line driver circuit 232S(2), only a power supply potential corresponding to the potential needed for black display is supplied to the signal line driver circuit 232S(2) from the power supply portion 214. Consequently, current hardly flows in the signal line driver circuit 232S(2); thus, power consumption can be reduced”).  Examiner renders the same motivation as in claim 1.
	Hirakata in view of Choi, Lee and Ahn fails to explicitly teach the scan driver to “provide a gate initialization signal, a gate writing signal and a 10gate compensation signal to the display panel” and “an emission driver which provides an emission signal to the display panel”.
	However, Cho teaches the concepts of the scan driver to “provide a gate initialization signal (Cho, FIG. 1, “Vint”), a gate writing signal (Cho, FIG. 1, e.g., “bypass signal BP”) and a 10gate compensation signal (Cho, FIG. 1, e.g., “Sn” on “gate G3” of “compensation transistor T3) to the display panel (Cho, FIG. 1, the panel comprising the plurality of “pixels PX”)” and 
	an emission driver (Cho, FIG. 1, a driver generating “EM”) which provides an emission signal (Cho, FIG. 1, [0059], “emission control signal EM”) to the display panel (Cho, FIG. 1, the panel comprising the plurality of “pixels PX”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “foldable display portion 230” taught by Hirakata to be implemented by the circuit shown in FIG. 1, as taught by Cho, in order to provide an “organic light emitting diode display having relatively high luminance” (Cho, [0007]).
	As to claim 14, Hirakata in view of Choi teaches the display device of claim 13, wherein the controller includes: 
	a still image detector (Choi, FIG. 2, [0065], “signal receiving unit 610”) which divides input image data for the display panel into first partial image data (Hirakata, e.g., FIG. 4, [0116], “VIDEO(1)”) for the first partial panel region (Hirakata, FIG. 1A, [0116], “1st region 230(1)”) and second partial image data (Hirakata, e.g., FIG. 4, [0116], “VIDEO(2)”) for the 20second partial panel region (Hirakata, FIG. 1A, [0043], “1st region 230(1)” and “2nd region 230(2)”), and determines whether each of the first and second partial image data represent a still image (Choi, FIG. 2, [0065], “the signal receiving unit 610 receives the still image start signal and the still image end signal from the graphic processing unit 700 through the sub link and transmits a signal for notifying a driving state of the display panel 300 (illustrated in the example of FIG. 1) to the graphic processing unit 700 (through the sub link)”); 
	a driving frequency decider (Choi, FIG. 2, [0067], “driving frequency selecting unit 650”) which determines the first driving frequency for the first partial panel region (Hirakata, FIG. 1A, [0116], “1st region 230(1)”) according to whether the first partial image data (Hirakata, e.g., FIG. 4, [0116], “VIDEO(1)”) represent the still image, and determines the second driving frequency for the second partial panel region (Hirakata, FIG. 1A, [0043], “1st region 230(1)” and “2nd region 230(2)”) according to 25whether the second partial image data (Hirakata, e.g., FIG. 4, [0116], “VIDEO(2)”) represent the still image (Choi, FIG. 2, [0067], “selects the first frequency when the display panel 300 displays a motion picture and selects the second frequency when the display panel 300 displays a still image”); and 44 LO-202004-361-1-U SO DY8098US 
	21C 1144USa blank voltage decider which determines the voltage level of the blank voltage (Hirakata, [0182], “in the case where only a potential needed for black display is to be supplied from the signal line driver circuit 232S(2), only a power supply potential corresponding to the potential needed for black display is supplied to the signal line driver circuit 232S(2) from the power supply portion 214. Consequently, current hardly flows in the signal line driver circuit 232S(2); thus, power consumption can be reduced”).  Examiner renders the same motivation as in claim 1.
	
Allowable Subject Matter
Claims 3, 9-12, 15 and 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3, the closest known prior art, i.e., Hirakata et al. (US 2019/0033919 A1), Choi et al. (US 20130113811 A1), Cho et al. (US 2018/0286314 A1), Zhang (US 2019/0005862 A1), Na et al. (US 2017/0018234 A1), Park et al. (US 2015/0243204 A1), Lee et al. (US 2016/0063914 A1), Shin et al. (US 2010/0134401 A1), Ahn et al. (US 2021/0201800 A1) and Son et al. (US 2021/0118378 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein, in the first frame period, by the data writing and biasing operations, 25voltages generated by subtracting threshold voltages of driving transistors of the pixels of the 40LO-202004-361-1-U SODY8098US21C 1144USfirst and second partial panel regions from the data voltages are stored in storage capacitors of the pixels of the first and second partial panel regions, and first on-biases based on the data voltages are applied to the driving transistors of the pixels of the first and second partial panel regions, 5wherein, in the second frame period, by the data writing and biasing operations, the voltages generated by subtracting the threshold voltages of the driving transistors of the pixels of the first partial panel region from the data voltages are stored in the storage capacitors of the pixels of the first partial panel region, and the first on-biases based on the data voltages are applied to the driving transistors of the pixels of the first partial panel region, 10and wherein, in the second frame period, by the biasing operations, second on-biases based on the blank voltage are applied to the driving transistors of the pixels of the second partial panel region”.
As to claim 9, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “determines the voltage level of the blank voltage for the second partial panel region by analyzing the first partial image data for the first partial panel region”.
	As to claim 10, it depends from claim 9, and is allowable at least for the same reason above.
	As to claim 11, Cho teaches the display device of claim 1, wherein each pixel (Cho, FIG. 1, [0050], each “pixel PX”) in the first and second 5partial panel regions includes: 
	a driving transistor (Cho, FIG. 1, [0051], “driving transistor T1”) which generates a driving current (Cho, see FIG. 1, [0055], “to transfer a driving current Id to the organic light emitting diode OLED shown in FIG. 1”); 
	a switching transistor (Cho, FIG. 1, [0051], “switching transistor T2”) which transfers the data voltage or the blank voltage to a source of the driving transistor in response to a gate writing signal (Cho, FIG. 1, [0056], “when the switching transistor T2 is turned on depending on whether the scan signal Sn transferred through the scan line 151, and whether the data signal Dm transferred through the data line 171 is transferred to the source electrode S1 of the driving transistor T1”); 
	a compensation transistor (Cho, FIG. 1, [0057], “compensation transistor T3”) which diode-connects the driving transistor in response to 10a gate compensation signal (Cho, FIG. 1, [0057], “turned on depending on whether the scan signal Sn transferred through the scan line 151 to connect the drain electrode D1 with the gate electrode G1 of the driving transistor T1, e.g., to diode-connect the driving transistor T1”); 
	a storage capacitor (Cho, FIG. 1, [0064], “storage capacitor Cst”) which stores a voltage generated by subtracting a threshold voltage of the driving transistor from the data voltage (Cho, FIG. 1, [0065], “a gate-source voltage Vgs of the driving transistor T1 is maintained as "(Dm+Vth)-ELVDD" by the storage capacitor Cst during the emission period.”); 
	a first initialization transistor (Cho, FIG. 1, [0087], “the initialization transistor T4 includes a first initialization transistor T4-1”) which provides a first initialization voltage to (Cho, see FIG. 1) the storage capacitor (Cho, FIG. 1, [0064], “storage capacitor Cst”) and a gate (Cho, see FIG. 1, “gate G1”) of the driving transistor (Cho, FIG. 1, [0051], “driving transistor T1”) in response to a gate initialization signal (Cho, FIG. 1, “Vint); 
	15a first emission transistor (Cho, FIG. 1, [0051], “operation control transistor T2”) which couples a line of a power supply voltage (Cho, FIG. 1, “ELVDD”) to the source (Cho, FIG. 1, “source S1”) of the driving transistor (Cho, FIG. 1, [0051], “driving transistor T1”) in response to an emission signal (Cho, FIG. 1, [0059], “emission control signal EM”); 
	a second emission transistor (Cho, FIG. 1, [0051], “emission control transistor T6”) which couples a drain (Cho, FIG. 1, “drain D1”) of the driving transistor (Cho, FIG. 1, [0051], “driving transistor T1”) to an organic light emitting diode (Cho, FIG. 1, [0050], “organic light emitting diode OLED”) in response to the emission signal (Cho, FIG. 1, [0059], “emission control signal EM”); 
	a second initialization transistor (Cho, FIG. 1, [0087], “the initialization transistor T4 includes a second initialization transistor T4-2”) which provides a second initialization voltage to (Cho, see FIG. 1) the 20organic light emitting diode (Cho, FIG. 1, [0050], “organic light emitting diode OLED”); and 
	the organic light emitting diode (Cho, FIG. 1, [0050], “organic light emitting diode OLED”) which emits light based on the driving current (Cho, see FIG. 1, [0055], “driving current Id”).  
	However, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “in response to the gate writing signal for a next pixel row”.
	As to claim 12, it depends from claim 11, and is allowable at least for the reason above.
	As to claim 15, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “the gate writing signal and the gate compensation signal to each pixel of the first partial panel region at the normal 10driving frequency, and wherein the scan driver provides the gate writing signal at the normal driving frequency to each pixel of the second panel region, and provides the gate initialization signal and the gate compensation signal at the low frequency to each pixel of the second panel region”.
	As to claim 20, it recites the similar limitations as in claim 9, and is allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Son et al. (US 2021/0118378 A1) teaches the concept of  “low-speed driving amd a driving method” with respect to “holding period” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 16, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***